Mr. Justice Clayton
delivered the opinion of the court.
This is an appeal from the probate court of Adams county.
Guyot filed his petition for a distributive share of the estate of Joseph Leroux, deceased, in right of his wife, which was decreed to him at the January term, 1843, of said court. At the following December term, the administrator filed a petition, stating the death of Mrs. Guyot, and asking in effect the decree to be set aside on that ground. This was refused, and an appeal taken to this court.
Almost every point in this cause was discussed and decided in the case of Wade v. Grimes, 7 How. 425. It does not appear, in this case, whether the right of the wife to the distributive share accrued before or after her coverture. If it accrued after-wards, then the petition was properly filed by the husband alone. In the absence of proof that the right accrued before marriage, we are bound to presume in favor of the correctness of the decision in the court below. The right was therefore in the petitioner, and upon the death of his wife, there was no change of that right.
The order of the court below will be affirmed.